In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00176-CR


                        KERRIS TENNILE HARRIS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                  Childress County, Texas
                  Trial Court No. 5416, Honorable Stuart Messer, Presiding

                                  November 4, , 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, J.J.

       Kerris Tennile Harris pled guilty to the offense of assault against a family member

which was enhanced by a prior conviction. The trial court placed him on deferred

adjudication for two years.     Within less than a year, the State filed a motion to

adjudicate appellant’s guilt alleging numerous violations of his terms of community

supervision. Appellant pled true to the majority of the allegations, and the State waived

the ones to which he did not plead true. The trial court then adjudicated appellant’s guilt

and sentenced him to sixteen years confinement.
       Appellant’s counsel has filed a motion to withdraw, together with an Anders’1

brief, wherein he certifies that, after diligently searching the record, he has concluded

that appellant’s appeal is without merit. Along with his brief, he has filed a copy of a

letter sent to appellant informing him of counsel’s belief that there was no reversible

error and of appellant’s right to appeal pro se. By letter, this court also notified appellant

of his right to file his own brief or response. After several motions to extend the time to

file, appellant was given until October 10, 2013 to file his response or brief. To date, no

response or brief has been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included the sufficiency of the evidence to

support appellant’s guilt for the original crime, the effectiveness of counsel, and the

severity of the punishment. However, counsel then explained why the issues lack merit.

In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to

Schulman v. State, 252 S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813
S.W.2d 508 (Tex. Crim. App. 1991) and concluded the same.
                                                                                                    2
       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                                         Brian Quinn
                                                                         Chief Justice

Do not publish.



       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       2
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.

                                                     2